DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach in a second control loop (7), setting a maximum value (10) of a control range (9) of the exposure parameter (8) in the first control loop (6), effecting the setting of the maximum value (10) in dependence on an exposure variable (11), setting the maximum value (10) of the control range (9) of the exposure parameter (8) independently of a respective brightness value (21) of an individual image, and wherein a setting of the exposure parameter (8) within the limits of the control range (9) in dependence on the respective brightness value (21) of the individual image is effected, and the brightness value (21) is an average value from a plurality of pixel values of an individual image when taken in combination with all the limitations of the independent claim. Furthermore, the prior art does not teach wherein the closed-loop control unit (5) is configured such that a setting of the exposure parameter (8) within the limits of the control range (9) in dependence on the respective brightness value (21) of the individual image is effected, and the brightness value (21) is an average value from a plurality of pixel values of an individual image when taken in combination with all the limitations of the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 10, 2021